Citation Nr: 0923746	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, claimed as residuals of bilateral eye burns.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from September 1948 to August 
1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In the Veteran's May 2006 notice of disagreement, his 
authorized representative timely requested Decision Review 
Officer (DRO) review of his claim being appealed, prior to 
Board adjudication.  38 CFR § 3.2600 (2008).  DRO review was 
afforded the Veteran, as documented in an April 2007 
statement of the case. 

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  An eye disorder did not develop in service and is not 
otherwise shown to be causally related to service.

2.  Bilateral hearing loss did not develop in service and is 
not otherwise shown to be causally related to service.

3.  Sensorineural hearing loss was not present to a disabling 
degree within the first post-service year.  

4.  Tinnitus did not develop in service and is not otherwise 
shown to be causally related to service.

5.  Tinnitus was not present to a disabling degree within the 
first post-service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder 
are not met.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As an initial matter, the Board notes that the claims for 
service connection for bilateral hearing loss and a bilateral 
eye condition (then characterized as bilateral eye burns) 
were the subject of a prior administrative denial in February 
2003, based on the Veteran's failure to prosecute those 
claims when he failed to respond to a VCAA notice letter 
issued in January 2003.  The RO in the course of current 
claim development and adjudication following receipt of the 
Veteran's April 2005 claims, treated these two issues as new 
issues, rather than treating them as requests to reopen 
previously finally denied claims.  The Board finds no 
procedural harm in that action for this case, because the RO 
adjudicated the claims on the merits in the course of the 
present appeals, whereas merits-based adjudication had not 
done previously in February 2003, and because evidence which 
would have been sufficient to reopen the claims was presented 
in the course of the RO's development and adjudication of the 
Veteran's April 2005 claims for service connection for 
bilateral hearing loss and a bilateral eye condition. 

For these reasons, including in particular the absence of any 
adjudication on the merits to support the prior denial of the 
claims, the Board herein also only addresses these claims for 
service connection for bilateral hearing loss and a bilateral 
eye condition on the merits, rather than first addressing 
whether reopening of the claims is warranted.  Where, as 
here, there was no prior final adjudication on the merits, 
judicial expedience warrants this course of adjudication.  

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
claims for service connection for a bilateral eye disorder, 
bilateral hearing loss, and tinnitus.  The Veteran was 
afforded a VCAA notice letter in May 2005, prior to the RO's 
appealed January 2006 rating action adjudicating these 
claims.  This VCAA notice satisfied the requirements to 
provide adequate notice of the evidentiary requirements to 
support these claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, it does not appear that the RO provided 
appropriate notice for the additional information as required 
by Dingess, as to initial rating and effective dates for the 
claimed disorders for service connection herein adjudicated.  
However, absence or inadequacy of Dingess-complying notice 
and readjudication thereafter, for these claims, are moot and 
harmless because the claims for service connection for 
bilateral eye condition, bilateral hearing loss, and tinnitus 
are herein denied.

The May 2005 VCAA letter effectively satisfied all notice 
requirements of the VCAA.  The letter informed of the 
evidence required to substantiate the claims for service 
connection for a bilateral eye disorder, bilateral hearing 
loss, and tinnitus.  It also advised the Veteran of what 
evidence VA would seek to provide and what evidence the 
Veteran was expected to provide.  Also by this letter, the 
Veteran was requested to inform of any additional evidence 
pertinent to his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  The letter also 
addressed types of information that would be helpful in 
substantiating the claims.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claims.  It 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertions of development of his claimed disorders in service 
or of a link to service.  The Veteran did not reply to these 
requests by informing of or submitting private treatment 
records, but service treatment records (STRs) and VA 
treatment records were obtained and associated with the 
claims file. 

The RO made appropriate efforts to obtain indicated records, 
and requested service-related evidence from official sources.  
The Veteran was appropriately informed, including by the 
appealed rating decision, an SOC, and subsequent SSOCs, of 
records obtained, and, by implication, of records not 
obtained.  He was also adequately informed of the importance 
of obtaining all relevant records.  He has not provided 
authorization to obtain any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claims here denied.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claims for service 
connection for a bilateral eye condition, bilateral hearing 
loss, or tinnitus.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO afforded the Veteran a VA examination to address 
hearing loss and tinnitus in September 2005.  The examination 
appropriately addressed the issue of etiology of current 
hearing loss and tinnitus as related to service, and the 
Board finds that this examination, taken together with the 
balance of the evidence of record, presents sufficient 
competent medical evidence to adjudicate these claims.  38 
C.F.R. § 3.159(c)(4); McLendon.  It is true that the VA 
hearing loss examiner in September 2005 concluded that it 
would be medically unsupported speculation for him to render 
an opinion as to whether the Veteran's hearing loss was due 
to service, versus due to post-service noise exposure 
including his career as a welder.  However, the Board finds 
that, notwithstanding the absence of a medical opinion 
addressing etiology as related to service, the evidentiary 
record is sufficient for purposes of the Board's adjudication 
herein, because the evidence is sufficient to conclude, as 
the Board does herein, that weight of the evidence is against 
the Veteran's current hearing loss being causally related to 
service.  38 C.F.R. § 3.159(c)(4); McLendon.

The Veteran was not afforded a VA examination to address the 
question of etiology of his claimed bilateral eye condition, 
which he asserts as burns to the eyes suffered while training 
in service in welding.  However, beyond the Veteran's 
assertions, there is no evidence of a link to service, 
including no evidence of treatment or follow-up in service 
for any disorder of the eyes associated with eye burns.  
Based on the Veteran's conceded long career as a welder post 
service, there can be no reasonable possibility of an eye 
examiner differentiating any possible residuals of old eye 
burns as being from service or from old eye burns from an 
injury post service also from welding.  Also, a VA treatment 
examination of the eyes in September 2005 is of record, and 
while that examiner noted the Veteran's self-reported history 
of eye burns in service, he did not note any findings or make 
a diagnosis of residuals of eye burns.  The Board accordingly 
concludes that a further eye examination is not necessary for 
the Board's adjudication of the claim, and hence none need be 
afforded the Veteran in furtherance of his claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon; see Evans v. West, 12 Vet. App. 22, 
30 (1998) (it is the Board's responsibility to weight 
evidence, to determine where to give credit and where to 
withhold the same, and whether to accept or reject medical 
opinions).  

The Board is cognizant of VA's heightened duty to search for 
alternative records which support the Veteran's case, based 
on the Veteran's service personnel records having reportedly 
been lost by fire.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, STRs are contained in the claims file, and there is 
no indication that the Veteran's service personnel records 
would have furthered his claims for service connection for a 
bilateral eye disorder, bilateral hearing loss, and tinnitus.  
There is no indication that alternative development is 
available in this case, and the Veteran failed to reply to 
VCAA requests with information concerning any additional 
evidence which might further his claims. 

The Board's inability to obtain missing documents is not a 
cause for remand where that remand would probably be futile 
anyway.  Marciniak v. Brown, 10 Vet. App. 198, 202 (1997).  
The Board notes that the duty to assist in the development 
and adjudication of a claim is not a one-way street. Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193.  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Board accordingly concludes that no further 
notice or development assistance is required in this case, 
for the claims denied herein, based on the lost service 
personnel records.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

II.  Applicable Laws Governing Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

As to claims involving hearing loss, the threshold for normal 
hearing is from 0 to 20 decibels (dB), with higher thresholds 
indicating some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  For the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies at 500, 1000, 2000, 3000, 4000 hertz 
(Hz) is 40 decibels (dB) or greater, or where the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 dB or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Certain diseases, such as sensorineural hearing loss and 
tinnitus, may be subject to service connection based on 
presumed incurrence in service (as organic diseases of the 
nervous system) if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

Where, as here, service records are lost, the Board's 
obligation to explain its findings and to consider the 
benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, supra.  However, as noted above, the lost records 
were service personnel records, and the Veteran's claims 
herein denied do not appear to turn on the presence or 
absence of those records.  STRs were obtained and associated 
with the claims file.  The Board has herein considered the 
benefit of doubt rule carefully, and believes it has 
fulfilled its heightened burden in that regard.  

III.  Claim for Service Connection for a Bilateral Eye 
Disorder

The Veteran has asserted that he suffered burned or injured 
eyes during his training as a welder in service in 1949, that 
he was hospitalized for this in service, and that he began 
wearing glasses in 1950.  

The Veteran's September 1948 enlistment examination recorded 
20/20 vision in each eye, with no eye abnormalities.  Service 
treatment records include a single record of treatment in 
November 1948, while attached to the 3737th Training 
Squadron, for ecchymosis of the right eye.  There is no 
evidence in STRs of follow up treatment, chronic residuals, 
or ongoing disability of either eye following that treatment.  
The service separation examination in August 1952 found the 
Veteran's eyes to be normal, and distance vision was noted to 
be 20/20 in each eye.  

The Veteran has presented no medical evidence supporting the 
proposition that he has residuals of in-service burns to the 
eyes.  There are no records of eye evaluation or treatment 
for decades post service.  

A VA treatment record for the Veteran's eyes in April 2004 
noted his self-reported history of flash burns to the eyes 
when welding in 1948.  The examiner did not find or assess 
any residuals of burns to the eyes, but rather examined him 
and assessed presbyopia, astigmia, cataracts, and age-related 
macular degeneration ("ARMD").  

A VA treatment record for the Veteran's eyes in September 
2005 also noted the Veteran's self-reported history of eye 
burns in service, and that examiner also made no finding of 
eye burns or residuals of eye burns.  Rather, the examiner 
performed an annual eye examination and noted the complaints 
also of decrease in near vision with difficulty reading.  The 
examiner assessed, based on eye examination and testing, 
cataracts of both eyes, presbyopia of both eyes, and 
suspected glaucoma based on deep cupping of both eyes.  

While the Veteran, at his hearing loss examination for 
compensation purposes in September 2005, reported that post 
service he had worked as a welder for 12 to 13 years, at a VA 
medical treatment in November 2003 he reported a history of 
welding for in excess of 40 years, with retirement from 
welding in 1991.  The history of 40 years of welding is 
deemed more trustworthy and accurate, since it was given as 
part of an examination upon whose accuracy the Veteran's 
health may depend.  Based on this long history of welding 
after service, the Board has no basis for concluding, beyond 
the Veteran's uncorroborated assertions, that he would have 
suffered eye burns due to welding in service rather than over 
his approximate 40-year career in welding after service.

Based on the absence of any current or past medical findings 
of eye burns or residuals of eye burns, based on the absence 
of any indication in the STRs or service medical examinations 
of eye burns or other damage to the eyes, and based on the 
absence of any corroboration of the Veteran's assertions of 
eye burns which reportedly occurred over 50 years ago, the 
Board finds that the preponderance of the evidence is against 
current eye burns or residuals of eye burns, is against eye 
burns in service, and is against any nexus between a current 
eye condition and service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral eye condition.  
38 C.F.R. § 3.303.  Because the preponderance of the evidence 
is against the claim, there is no reasonable doubt to be 
resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

IV.  Claim for Service Connection for Bilateral Hearing Loss 
and Tinnitus 

The Veteran's STRs include no complaints or findings of any 
difficulties with hearing loss, tinnitus, or unusual noise 
exposure.  The Veteran's service separation examination in 
August 1952 found the Veteran's hearing to be 15/15 for 
whispered and spoken voice for each ear, and noted no 
complaints or findings of hearing loss or tinnitus.  

There are no records of treatment or evaluation for tinnitus 
or hearing loss for decades post service, or in fact prior to 
the hearing loss examination for compensation purposes 
afforded the Veteran in September 2005.  That examiner noted 
the Veteran's self-reported history of hearing loss in 
service.  The Veteran also reported that he had symptoms of 
tinnitus, including dizziness when climbing stairs or when 
turning too quickly, and intermittent high-pitched noise 
present several times per week.  The Veteran reported that 
his symptoms of tinnitus began within the past three to four 
years.  He also reported a history of working in the Air 
Force for four years and at that time being exposed to excess 
noise in airfield maintenance as well as in combat in Korea.  
He said he had worked as a welder for 12 to 13 years after 
service.  

On the authorized audiological evaluation for the September 
2005 examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
20
15
45
55
50
41
LEFT
25
20
35
55
65
44

Speech audiometry revealed speech recognition ability of 92 
percent at 60 decibels in the right ear and of 96 percent at 
65 decibels in the left ear.  The examiner assessed normal 
hearing with mild to moderately-severe sensorineural hearing 
loss from 2000 to 4000 Hz bilaterally.  The examiner noted 
that there was no past audiometric data within the claims 
file, and that whispered voice tests conducted in the 
military were not reliable.  The examiner concluded that the 
onset of hearing loss could not be the subject of opinion 
without resorting to speculation, because the contribution of 
post-service noise exposure and advancing age to the 
Veteran's hearing loss could not be ascertained.  However, 
the examiner did opine that, based on the reported late onset 
of the Veteran's tinnitus, it is not at-least-as-likely-as-
not that the tinnitus was due to noise exposure in service.  

Notwithstanding the VA examiner's unwillingness to speculate 
as to the onset of the Veteran's hearing loss, the Board must 
make a determination, and we believe the evidentiary record 
is adequate to do so.  

While the Board notes the Veteran's assertion of onset of 
hearing loss in service, the Board finds the weight of the 
evidence against the credibility of that assertion.  The 
Veteran gave inconsistent statements regarding the extent of 
his post-service career as a welder, reporting for his VA 
treatment in November 2003 that he had worked as a welder for 
over 40 years, whereas reporting to the September 2005 VA 
hearing loss examiner that he worked post-service as a welder 
for 12 to 13 years, when it would have benefited his claim 
position to minimize his history of occupational noise 
exposure post service.  The fact that the Veteran has not 
informed of, or documented, any history of treatment or 
evaluation for hearing loss for over 50 years after service 
also weighs heavily against his assertion that his hearing 
loss began in service.  The Board thus finds the Veteran's 
statements regarding his past experiences of noise exposure 
or hearing loss to be of limited credibility.  Based on his 
limited credibility in this context and the absence of past 
medical records in support, the Board concludes that the 
Veteran's assertion of hearing loss beginning in service is 
to be accorded little or no weight.  

Based on the exceedingly long gap in time between service and 
the Veteran's first medical (or indeed any) documentation of 
hearing difficulties, and the absence of any STRs or service 
examination findings of hearing difficulties, and the 
Veteran's long career as a welder after service with 
associated occupational noise exposure, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's current hearing loss having developed in service or 
being otherwise causally related to service.  38 C.F.R. 
§ 3.303.  The preponderance of the evidence is against the 
claim, and, therefore, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

A similar analysis holds for the Veteran's tinnitus, except 
that the Veteran provided a narrative to the September 2005 
audiologist that his tinnitus began just three to four years 
earlier, and based on that information and the absence of any 
record of earlier signs or symptoms of tinnitus noted in the 
record, that examiner concluded that the evidence 
preponderated against the Veteran's tinnitus being due to 
noise exposure in service.  The Board concludes that the 
weight of the evidence - including this medical opinion, the 
absence of evidence (beyond the Veteran's assertions) of 
hearing loss in service, the decades-long gap in time prior 
to onset, and his long post-service career with noise 
exposure - is against finding that the Veteran's tinnitus 
developed in service or is otherwise causally related to 
service.  38 C.F.R. § 3.303.  The preponderance of the 
evidence is against the claim, and, therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.

While it is true that both sensorineural hearing loss and 
tinnitus are entitled to presumptive service connection if 
shown medically to be present to a disabling degree within 
the first post-service year, neither sensorineural hearing 
loss nor tinnitus is medically documented in the record for 
over five decades after service.  Hence entitlement to 
service connection for sensorineural hearing loss or tinnitus 
on a first-year-post-service presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Veteran has contended that he experienced multiple 
stressors in service which have caused PTSD.  He reported an 
air raid in November 1950 in Seoul, Korea, during 
Thanksgiving dinner, and asserts that the experience, 
including having to run for shelter, greatly frightened him.  
He further contends that in December 1950, while attached to 
the 6002nd Fighter Bomber Squadron, he was traveling through 
Pyongyang, North Korea, where he witnessed the remains of 
war, including the sight of a charred soldier in a tank, the 
smell of burned flesh, and a tableau of dead bodies in 
bloodied snow.  He also reported that they had been under 
attack while he was attached to that squadron.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

As with any other disability, service connection for PTSD may 
granted based on evidence in equipoise of its incurrence or 
aggravation in service.  38 C.F.R. §§ 3.303, 3.304(f).  
Alternatively, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a causal nexus between 
current symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that a veteran did not 
serve in combat with enemy forces during service, or if there 
is a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994). A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The above-cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

In this case, combat with the enemy is not shown by the 
evidence of record.  Corroboration of asserted stressors is 
required to support the Veteran's PTSD claim on the basis of 
38 C.F.R. § 3.304(f) in the absence of sufficient evidence of 
combat to support the claim.  His separation document/DD Form 
214, does not inform of medals or awards sufficient to 
support engagement in combat with the enemy.  The Veteran has 
not expressly asserted that he engaged with combat with the 
enemy in furtherance of his PTSD claim.  However, upon his 
hearing loss examination for compensation purposes in 
September 2005, he asserted that his noise exposure included 
combat noise while Korea, and he also then asserted that he 
was injured in combat.  There is no documentation of record 
of any combat with the enemy or of any injury in combat.  
Upon remand, the Veteran is again requested to provide 
information or evidence in furtherance of this assertion of 
participation in combat and injury in combat.  

The Veteran's service personnel records are reportedly 
unavailable, having been lost in a July 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Records obtained, including the Veteran's DD Form 
214 and STRs, show his attachment to other units, but not to 
the 6002nd Fighter Bomber Squadron.  The RO did not make an 
inquiry with the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) because the Veteran's 
attachment to the 6002nd could not be confirmed.  However, 
the VA has a heightened duty to assist the Veteran where, as 
here, the Veteran's service personnel records have been lost.  
When a veteran's records have been destroyed, the VA has an 
obligation to search for alternative records which support 
the Veteran's case.  See Cuevas v. Principi; O'Hare v. 
Derwinski, both supra.  Moreover, VA regulations provide that 
service connection may be shown through other evidence.  
Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 
3.303(a) (1994).  This evidence may be any pertinent, 
cognizable evidence, to include private medical records 
showing treatment of the claimed disability, fellow service 
personnel statements, and personal testimony.  The evidence 
may also be statements provided by accredited military 
experts.

The Board finds that remand is required in this case for 
additional efforts to confirm alleged stressors, to include 
efforts inquiring with the JSSRC and any other pertinent 
Service Department elements, to attempt to confirm the 
Veteran's attachment to the 6002nd Fighter Bomber Squadron, 
particularly in or around December 1950.  If his attachment 
is confirmed, unit records must be obtained in an attempt to 
confirm asserted stressors.  

We recognize that the RO fully developed and adjudicated the 
claim which was filed by the Veteran, i.e., seeking service 
connection for PTSD.  In a recent judicial precedent, the 
U.S. Court of Appeals for Veterans Claims has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and other information of 
record).  This will need to be considered on remand, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be contacted and asked 
to provide any additional evidence or 
information which may assist in corroborating 
his asserted in-service stressors, to include 
evidence of his attachment to the 6002nd Fighter 
Bomber Squadron, statements by fellow soldiers, 
letters home, or any other corroborating 
documentation of his asserted stressor 
experiences.  He should also be asked to 
provide any such information or evidence which 
may serve to corroborate his assertions of 
combat with the enemy in Korea and of injury in 
combat.  The Veteran should also be asked to 
provide information or evidence regarding any 
post-service mental health or social services 
treatment, in furtherance of his PTSD claim.  
He should be advised that mental illness from 
which he may suffer need not necessarily be 
PTSD in order to be related to service (see 
Clemons, supra), and he should accordingly be 
encouraged to assist in obtaining extant 
records of treatment or evaluation for any 
mental illness.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

2.  The RO/AMC should contact any appropriate 
offices within the Service Department, as well 
as the JSRRC, in an attempt to confirm the 
Veteran's attachment to the 6002nd Fighter 
Bomber Squadron, particularly in or around 
December 1950, to confirm any participation in 
combat, and to confirm any combat-related 
injury.  All requests, responses, and records 
received should be associated with the claims 
file.  

3.  Thereafter, the RO/AMC should review the 
file in detail and prepare a summary of the 
Veteran's alleged stressors, even if the 
Veteran does not respond to the request in item 
1, above.  The summary should include those 
stressors discussed in the body of this remand.  
The summary and all associated documents 
including a copy of the Veteran's DD Form 214, 
together with the stressor information that has 
already been provided by or obtained from the 
Veteran, should be submitted to the JSRRC for 
an attempt at stressor verification.  The JSRRC 
should be requested to provide any information 
that might corroborate the Veteran's alleged 
in-service stressors.  At a minimum, request a 
report of unit history and lessons learned 
covering the units for which the Veteran's 
attachment has been confirmed, for those time 
frames for which the Veteran has asserted 
stressors.  

4.  Thereafter, if any alleged stressors are 
verified, or if combat with the enemy is 
confirmed, the RO/AMC should prepare a 
statement of the verified stressor(s) and/or 
combat, and afford the Veteran a VA psychiatric 
examination to address the nature and etiology 
of any current psychiatric disorder, to include 
PTSD.  The statement of verified stressors, 
together with the claims file, must be provided 
to the examiner for review prior to the 
examination.  Any indicated tests should be 
conducted, to include psychological testing.  
The examiner should address the following:

a.  What current psychiatric disorders are 
present (which meet prescribed criteria 
under the DSM-IV)?

b.  For each psychiatric disorder 
identified, is it at least as likely as 
not (i.e., to a 50-50 degree of 
probability) that the disorder developed 
in service, is causally related to the 
Veteran's period of service from September 
1948 to August 1952, or, contrarily, is 
such a relationship to service unlikely 
(i.e., less than a 50 percent 
probability)?  In answering this question, 
the examiner should note and address 
records of medical treatment in service 
and post-service, to the extent pertinent.

c.  With regard to the Veteran's claim for 
service connection for PTSD, the examiner 
must first address whether PTSD is 
present, including based on examination 
and review of the treatment records within 
the claims file.  If the examiner 
diagnoses PTSD, the examiner should then 
address whether it is at least as likely 
as not that the PTSD is causally related 
to any in-service stressor(s) which the 
RO/AMC advises the examiner has been 
verified/corroborated by the service 
department (or to combat if combat has 
been confirmed).  A diagnosis of PTSD may 
not be supported by uncorroborated 
stressors in the absence of confirmed 
combat.  38 C.F.R. § 3.304(f).

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  The examiner should provide complete 
explanations for his/her opinions.

5.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
is not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


